179 F.2d 241
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DETROIT GASKET & MANUFACTURING COMPANY, Respondent.
No. 10936.
United States Court of Appeals Sixth Circuit.
December 8, 1949.

Robert N. Denham, Washington, D. C., Frank H. Bowen, Detroit, Mich., Stephen Reynolds, Washington, D. C., for appellant.
Cook, Beake, Miller, Wrock & Cross, Detroit, Mich., Bethel B. Kelley, Detroit, Mich., for respondent.
Before SIMONS, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the arguments of counsel, and the court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the petition for enforcement of the order of the National Labor Relations Board be and the same is hereby denied. Colgate-Palmolive-Peet Company v. National Labor Relations Board et al., 338 U.S. 355, 70 S. Ct. 166; Aluminum Co. of America v. National Labor Relations Board, 7 Cir., 159 F.2d 523.